WOODSON, P. J.
The appellant is a city of the fourth class, organized and existing under the laws of this State, and the respondent is the agent of the Home Telephone Company, duly organized and incorporated under the laws of the State of----and duly authorized to do business in this State.
As I gather from the records she was the agent of the company in the city of Carterville, but not in the State at large.
The Telephone Company, through respondent, claims to have an occupation license from appellant, to construct and maintain its lines and conduct its business in said city. The consideration for the issuance of this license was, the company agreed that the city might use its poles free for stringing fire-alarm wires, that it (the company) would furnish the power therefor and furnish the latter one telephone free for general city purposes.
The appellant claims that the company has violated the terms of its license and forfeited the same by discontinuing to furnish the city a free phone, and that it is therefore doing business in that city without a license.
Predicated upon those contentions the city had the respondent — Della Gibson — the agent of the company, arrested for conducting a telephone business in Carter-ville without a license, as required by ordinance.
The respondent was tried in the city court, where she interposed the defense that she was not operating or conducting a telephone business in that city, or elsewhere, but was simply the agent of the Home Telephone Company; also that the company had a license such as was required by the ordinances of the city.
A trial was had in the police court of that city, which resulted in a fine imposed upon the respondent, from which she appealed to the circuit court of Jasper county, wherein, upon another trial, she was acquitted, and the city-appealed the case to this court.
*503Appellate Raised by wrong Party. I. Without stopping to state the various reasons assigned, the case was properly appealed to this court; and we will therefore proceecl to dispose of tiae case upon its merits, without stopping to discuss the constitutional questions properly injected into the case, but by the wrong party.
After a careful examination of the authorities and a due consideration of the evidence introduced in this case, we are fully satisfied that the Home Telephone Company is not properly before this court, and that consequently any rulings which this court might announce under the circumstances would be purely obiter, and not binding upon the city or the company.
For those reasons we decline to pass upon the constitutional question presented by counsel for respondent. She has no right, being proceeded against personally, to involve the Telephone Company in such important litigation.
We, therefore, put the company aside, and await a disposition of the questions affecting its rights until it is brought into court and given a hearing upon the questions presented ’by the respondent in its behalf.
Telephone Business Without City License. II. This brings us to the consideration of the respondent’s case. She is charged with conducting a telephone business in the city of Carterville without a license, in violation of the ordinances thereof duly enacted.
It is common knowledge that this Telephone Company is a great corporation doing business throughout this and other States; and that the evidence shows that respondent is the agent of the company at Carterville, a city of the fourth class. But the record fails to show that she had any other interest in the company, or that she managed or controlled the business of the company in the slightest degree, outside of looking af*504ter the property and interest of the company, and putting the customers' of the company in touch with the instrumentalities by which one person may talk over that system to another.
The respondent was not conducting a telephone business within the -meaning of the ordinance mentioned, any more than an agent in charge of a railroad station located in said city was conducting a railroad business.
I understand the law to be that, in the absence of some specific law to the contrary, no agent of another, who is conducting a lawful business within itself, is personally responsible for the acts of the principal. If that was not true then every clerk in every mercantile establishment in the State and those of all railroads, telegraph and telephone companies, would be personally liable for working for them, if perchance they had not taken out their occupation license, which, as a rule, is trivial in amount. But not so in a class of business which, within, itself is unlawful, such as gambling, the sale of intoxicating liquors or any other public nuisance. There the license legalizes the business, and until the principal has been legally authorized to sell intoxicating liquors, neither he nor his employers can lawfully so do, for the simple reason that one person cannot lawfully authorize another to do a thing which he himself cannot lawfully do.
But that rule does not apply to any business which may be lawfully conducted where no law or ordinance prohibits it. In such cases, if a statute or ordinance imposes an occupation tax, then the principal must procure the license, and he alone is responsible for failure to so do, and not his clerks, or agents. The occupation tax ’ does not make the business itself unlawful, but requires the person conducting it to take out the license or to pay the tax, and if he fails so to do, he may be punished for failure to so do, but not *505because Ms business is unlawful, like tbe sale of liq-. uor.
It migM with equal propriety be said, that a merchant or a farmer or a railroad, telegraph or telephone company of this State could not lawfully conduct his o.r its business until they pay the general taxes due the State and county. While this has been contended for by some, yet I know of no case where that contention has been upheld by any court of last resort.
At this time, I apprehend no one would seriously insist that a farmer could not lawfully conduct his farm without first paying Ms State or county taxes. The same is true of all other lawful business, nor can he, they, or his or their employers be pnMshed for so doing, in the absence of an express statutory provision authorizing it; and in such cases if the statute should stop with the farmer or company, then clearly their employees would not be amenable to the statute. This it seems to me is self-evident.
The same principle of law applies to the case at bar; and no good reason, in the absence of an express statute or ordinance to the contrary, can be assigned why the employees of a telephone company should be fined because their principal had failed to take out an occupation license, than those of a merchant for his failure to take out a merchant’s license. Both cases are bottomed upon the same principle and are governed by the same law.
These principles are elementary — announced by all the text-writers and adjudications throughout the whole country.
No case to the contrary has been cited and I apprehend none can be found.
Entertaining these views I am of the opinion that the judgment of the circuit court should be affirmed.
It is so ordered.
All concur.